COX, Judge
(concurring):
While I concur in the principal opinion, I do not join Chief Judge Everett’s dicta regarding the question of whether an accused could consent to be sentenced in excess of the jurisdictional limits of a special court-martial or in excess of a maximum sentence pursuant to the provisions of the Uniform Code of Military Justice or the Manual for Courts-Martial, United States, 1984 (Revised edition). As these questions are not raised by the facts presented here, I reserve judgment on the resolution thereof.